Citation Nr: 0524896	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for ulcers of the 
mouth, to include as due to an undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to May 1983 
and from June 1987 to July 1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran and his wife testified at a hearing before an RO 
hearing office in November 2000.  A transcript of the hearing 
is associated with the claims folders.  The record reflects 
that the veteran requested a hearing before a Member of the 
Board sitting at the RO.  The requested hearing was scheduled 
for October 2002; however, the veteran failed to report for 
the hearing without explanation and has not requested that 
the hearing be rescheduled.  

When the case was most recently before the Board in September 
2003, it was remanded to the RO for further evidentiary 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's current left knee complaints are clinically 
attributed to patellofemoral syndrome and chondromalacia of 
the left knee; chronic left knee disability was not present 
in service and the veteran's current left knee disability is 
not etiologically related to service.  

2.  The veteran does not have a current disability manifested 
by ulcers of the mouth.  




CONCLUSIONS OF LAW

1.  Service connection for a left knee disability, to include 
as due to undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

2.  Service connection for disability manifested by mouth 
ulcers, to include as due to undiagnosed illness, is not 
warranted. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claims for service connection, 
the Board notes that substantially complete claims were 
received and initially adjudicated prior to the enactment of 
the VCAA.

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in January 2004.  He was given ample time to 
respond.  Moreover, all pertinent, available evidence has 
been obtained.  In addition, the veteran was afforded several 
VA examinations during the pendency of these claims.  The 
Board notes that the veteran was scheduled for an examination 
on May 10, 2004.  The record reflects that the examination 
was rescheduled for several days later at the veteran's 
request.  However, he did not report for the rescheduled 
examination nor did he supply a reason for his failure to 
report for the examination or indicate that he would report 
if the examination were rescheduled.  The Court has held 
that, "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board also 
notes that neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate either of the veteran's claims.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in October 2004.  There is 
no indication or reason to believe that the RO's decision 
would have been different had the claims not been adjudicated 
before the RO provided the notice required by the VCAA and 
the implementing regulations.  Therefore, the Board believes 
that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error in the 
RO's development and consideration of the claims was not 
prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.  


Evidentiary Background

The veteran's service medical records are negative for 
evidence of mouth ulcers.  They do show complaints of left 
knee pain in March 1983.  The diagnosis at that time was 
ligament strain.  A May 1983 service report of medical 
history notes that the veteran complained of occasional knee 
pain and swelling.  Clinical evaluation of his lower 
extremities at that time was within normal limits.  In 1988, 
the veteran complained of bilateral lower leg problems.  The 
diagnosis at that time was periostosis.  Physical 
examinations in June 1987 and June 1990 disclosed no evidence 
of a left knee disorder.  

The report of a September 1992 VA general medical examination 
is negative for any complaints of a left knee or mouth 
condition.  Examination of the veteran's mouth at that time 
was normal.  The report of an October 1995 Persian Gulf War 
Registry examination is negative for evidence of a left knee 
or mouth disability.  

The veteran was subsequently hospitalized for esophagitis in 
August 1996.  Inpatient treatment records indicate that 
examination of his mouth showed no ulceration or blood.  In 
September 1996, the veteran reported a history of recurrent 
ulcers in his throat once a month.  Physical examination 
revealed ulcer lesions in the back of the veteran's throat.  
Herpetic lesions were diagnosed.  

A December 1996 outpatient treatment record notes that the 
veteran reported a history of recurrent mouth ulcers since 
1991.  The veteran quit smoking in 1985.  The impression was 
recurrent ulcer syndrome.  Subsequent outpatient treatment 
records show that he continued to complain of ulcers in his 
mouth.  

The veteran complained of knee pain during outpatient 
treatment in June 1997.  He reported no history of trauma.  
Physical examination revealed no redness or swelling of his 
left knee.  The examiner could not explain the veteran's 
chronic problems.  Subsequent X-rays in September 1997 failed 
to demonstrate evidence of fracture, subluxation, or 
significant degenerative change.  The impression was that the 
veteran's left knee was unremarkable.

The veteran was afforded a VA compensation and pension 
examination in December 1998.  Examination of his mouth and 
throat was normal.  He reported daily bilateral knee pain.  
On examination, his knees were normal in appearance.  There 
was full range of motion with no crepitus or abnormality to 
varus and valgus stress.  An assessment of patellofemoral 
syndrome with residuals was rendered.  

The report of inpatient VA observation and evaluation in 
March 2000 notes an unremarkable history of throat problems.  
The veteran complained of multiple joint aches that he 
related to his Persian Gulf service.  X-rays of the left knee 
taken in March 2000 revealed slight medial narrowing with no 
evidence of fracture and no other focal process.

The veteran and his wife testified at a hearing before an RO 
hearing officer in November 2000.  He reported that his mouth 
ulcers started the summer after he separated from active 
duty.  He denied a history of chewing-tobacco use.  He 
described getting "blisters" in the back of his throat that 
would cause him to have high fevers.  He denied a history of 
injury to his knees.  He reported that during his first tour 
of duty in Korea in 1980, his left knee hurt a little.  He 
was told by the medics that "some of the fluid had dried-
up."  He reported that this was a one-time event and that 
his knee condition improved.  He reported an onset of pain in 
his knees following his most recent discharge from active 
duty.  

The veteran was afforded a VA compensation and pension 
examination in January 2001.  The examination report notes 
that the veteran's claims file was reviewed in connection 
with the examination.  It was noted that the veteran 
complained of some small superficial ulcers in his mouth that 
recurred from time to time in the past; however, none were 
found on objective examination.  Examination of the veteran's 
mouth was noted to be normal.  The veteran was noted to have 
a history of left knee pain as far back as 1983.  It was 
noted that he may have sustained an injury; however, he was 
not aware of any.  The veteran's left knee was normal in 
appearance with no swelling or tenderness over the patella.  
He did report some difficulty with knee bends.  
Chondromalacia of the left knee was diagnosed.  An X-ray 
study did not show degenerative changes.  The examiner did 
not believe that the veteran's current left knee disability 
was related to his inservice ligamental strain.  

The veteran's wife, in a statement dated in April 2003, 
reported that the veteran had had ulcers in his mouth since 
returning from Southwest Asia in 1991.  These ulcers were 
accompanied by fever and severe throat pain.  She also 
reported that the veteran had severe pain in his left knee.  
However, the veteran submitted a statement in April 2003 
wherein he reported that the ulcer began in the summer of 
1993 after his separation from active duty.  He reported that 
his left knee had been hurting since the mid 1990s.  

The veteran was hospitalized for treatment of his mental 
disability in September 2004.  He complained of multiple 
joint aches.  Examination of his mouth revealed no 
leukoplakia or significant lesions.  





Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2004).  

Service connection may be granted for any disease initially 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A Persian Gulf War veteran is entitled to compensation if 
there are objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by various signs or symptoms, including, but not 
limited to: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more and by 
history, physical examination, or laboratory tests, cannot be 
attributed to any known clinical diagnosis.  Disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Left Knee

The veteran asserts that his current left knee disability is 
due to undiagnosed illness as a result of his service in 
Southwest Asia.  After a review of the evidence, the Board 
finds that his contentions are not supported by the evidence.  

The veteran's post service medical records show complaints of 
joint pain including left knee pain.  In January 2001, the 
veteran was afforded a VA examination to determine the 
etiology of his current left knee disability.  After 
reviewing the claims folder and examining the veteran, a 
diagnosis of chondromalacia of the left knee was rendered.  
Prior outpatient treatment records include a diagnosis of 
patellofemoral syndrome.  As the veteran's current left knee 
problems have been attributed to a clinically diagnosed 
disorder, service connection for a left knee condition due to 
undiagnosed illness is not warranted.

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the veteran's service 
medical records show treatment for left knee pain, ligament 
strain, and periostosis; however, he was not found to have a 
chronic left knee disorder in service or until years 
thereafter.  In fact, during his November 2000 hearing and at 
the January 2001 VA examination, he essentially acknowledged 
that the left knee condition present in service was acute and 
that it resolved prior to his discharge from service.  With 
respect to whether the veteran's current left knee disability 
is etiologically related to service, the Board notes that the 
January 2001 VA examiner opined that the current left knee 
disability is not etiologically related to service.  In fact, 
there is no medical evidence of record linking the veteran's 
current left knee disability to service.

Although the veteran might sincerely believe that his current 
left knee disability is related to his Persian Gulf service, 
as a lay person, he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that service connection 
is not warranted for left knee disability.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  

Mouth Ulcers

The veteran also asserts that he has chronic mouth ulcers due 
to an undiagnosed illness.  While the Board has considered 
the veteran's statements, as noted above, he is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  While his post service medical records 
show treatment for herpetic mouth ulcers in 1996, the 
subsequent medical evidence does not show that he currently 
has any condition manifested by mouth ulcers.  On the 
contrary, examination of the veteran's mouth in December 
1998, January 2001, and September 2004, failed to reveal any 
current mouth ulcers or residuals thereof.  

As the objective medical evidence does not show that the 
veteran currently has any disability manifested by mouth 
ulcers, service connection for mouth ulcers, to include as 
due to undiagnosed illness, is not warranted.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  

ORDER

Service connection for a left knee disability, to include as 
due to an undiagnosed illness, is denied.

Service connection for ulcers of the mouth, to include as due 
to an undiagnosed illness, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


